Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  	The election without traverse filed June 15, 2022, is acknowledged and has been entered.
Applicants has elected with traverse to prosecute the invention of the Group IV, claims 14 and 18-30.  Applicant has further elected the species of claim 29.

2.	Claims 1-3, 5-15 and 18-31 are pending in the application.  Claims 1-3, 5-13, 15 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or non-elected species of invention, there being no allowable generic or linking claim.  

3.  	Claims 14 and 18-29 are under examination.

Information Disclosure Statement
4.	The information disclosure statement has been considered.  

Claim Objections
5.	Claim 29 is objected to for reciting SEQ ID NO: 05 and SEQ ID NO: 08.  This objection would be obviated by amending the claim to recite SEQ ID NO: 5 and SEQ ID NO: 8.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.		Claim 28 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 28 is indefinite in reciting in antibodies that are only identified by the recitations of the designations "2C4" and “4D5".
As such, it is submitted that the claims are indefinite in the use of the designations as the sole means of identifying the claimed antibody.  This is because the use of laboratory designations only to identify a particular antibody renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct antibodies.  
It is suggested that this issue be remedied by amending the claim to identify the amino acid sequences that are require to be in the antibody. This is because sequences are unique identifiers which unambiguously define the antibody.   Furthermore, the specification comprises multiple sequences for the designations and it cannot be determined which are required.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

12.	Claims 14 and 18-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaudri et al (FEBS Letters 450:23-26, 1999, IDS), Baez et al (US 2002/0051986 A1, IDS), Heyduk, Tomasz (US 2008/0044834 A1, IDS), Cantor et al (WO 95/05399 A, IDS), Virtanen et al (US 2003/0104045 A1, IDS), Hayashi et al (NASS, 49:261-262, 2005, IDS), Williams et al (PNAS, 94:11285-11290, 1997, IDS) and Jarosch et al (US 2010/0062436 A1, 2010, IDS).
Chaudri et al teach two Fab’ (movovalent) antibodies conjugated to nucleic acids that can link them together and targeting the construct in vivo with a more closely matched complementary oligonucleotide (see entire document, e.g., pages 23 and 25).
Baez et al teach methods of producing (synthesizing) two Fab antibodies (see page 9) and conjugating them to nucleic acids that are then formed into a complex (linked) with a hybridizing ss DNA linker (see entire document, e.g., pages 3 and 11 and figure 4). Baez et al teach that the nucleic acids can comprise labels, i.e., labeling moieties (see pages 10-12). Furthermore, in Figure 4 when the linker nucleic acid binds the two nucleic acids conjugated to the antibodies non-covalently. Baez et al teach that the reporter conjugates can bind to the same analyte molecule via separate binding sites as set forth in instant claim 21 (see pages 6-8 and 15). Baez et al teach that the nucleic acid can be 25 bases in length to 1000 bases and that the workable length can be determined empirically and readily determined  (see page 8)
Heyduk teach using two epitope binding agents like antibodies and linking them with two or three nucleic acids (See entire document, e.g., figures and pages 2, 5, and 7-9).  Notably, at page 9 Verduk teach that binding complex that comprised “the first nucleic acid construct, R1-R2-R3-R4, and the second nucleic acid construct, R5-R6-R7-R8, may optionally be attached to each other by a linker R to create tight binding bivalent ligands. Typically, the attachment is by covalent bond formation. Alternatively, the attachment may be by non covalent bond formation”.  Later at page 9, Verduk teaches that the linker may comprise modified nucleic acids.
Cantor et al teach that antibodies can be linked together by nucleic acids in the absence of targets to give bi, tri or tetra-specific antibodies (see entire document, e.g., abstract, pages 5 and 6).  Cantor et al teach that using DNA as a molecular scaffold allows for an endless array of more complex structures (see page 9).
Virtanen et al that antibodies can be linked together by nucleic acids in the absence of targets in many different complexes (see entire document, e.g., figures and pages 4 and 9).
Hayashi et al teach that L-DNA is an alternative to D-DNA (see entire document).
Williams et al L-DNA can be bioactive and has the advantage of being nuclease resistant which makes L-DNA have a longer half-life when exposed to serum nucleases (see entire document, e.g., page 11285 and 11289).
Jarosch et al throughout the reference and especially at [0132], [0133], and [0140] teaches a linker made of L-DNA, which attaches a peptide to another molecule. Jarosch at [0010] teaches that L-DNA is not degraded by ubiquitous nucleases.
In this case, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make non-covalent complexes of monovalent Fab or Fab’ antibodies each conjugated to L-DNA of about 25 to 1000 bases pairs and a ss L-DNA linker of similar links that links the complex non-covalently with the L-DNA linked to an labeling moiety which is encompassed by the instant claimed methods because the prior art taught that bispecific antibodies could be made by linking the antibodies with hybridizing oligonucleotides and the prior art taught that L-DNA is an alternative to D-DNA and has advantages when used in vivo.    Additionally, the prior art of Herduk taught that the non-covalent interaction could give tight binding bivalent ligands which due to their bivalent avidity would display synergistic binding to the non-overlapping epitopes on the same target. Furthermore, the prior art taught advantages of using bispecific antibodies in vivo. Thus one of skill in the art would have recognized that art known antibodies could be predictably used in such complexes and that L-DNA has advantages over D-DNA when used in vivo and would not have found it inventive to predictably substitute one art known DNA for another.
As set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396. (see e.g., abstract, page 141-143 and Table 142).
"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). 
"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. lnterdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
  In this case, based on the well-established knowledge in the art that complementary oligonucleotides bind to each other and that pairs of antibody-nucleic acid conjugates can be linked by another nucleic acid, the motivation arises because one of skill in the art would recognize that L-DNA would be more resistant to nucleases and having a third nucleic acid would allow a greater variety of complexes to be formed, i.e., different moieties could be linked to the third nucleic acid that could not be linked to the antibody-nucleic acid conjugate and the different moieties could be easily attached to different complexes as needed without having to make new antibody conjugates. Additionally, one of skill in the art would recognize that using a third L-DNA to link the two constructs would allow conjugating a third antibody to the third L-DNA to give trivalent complexes which are encompassed by the claims.  
Notably, obviousness rejections can be based on a number of various rationales, including (i) combining prior art elements according to known methods to yield predictable results; (ii) simple substitution of one known element for another to obtain predictable results; and (iii) use of known technique to improve similar devices (methods, or products) in the same way.  In this case, multiple rationales apply.
With respect to rationale (i), based on the prior art teachings of methods to conjugate nucleic acids to binding domains and using three nucleic acids and L-DNA for its nuclease resistance, one of skill in the art would recognize that these prior art elements could be combined with predictable results to give constructs encompassed by the claimed invention that would have several advantages such as nuclease resistance and increased variety of complexes that could be made.  Similarly, there is simple substitution of L-DNA for D-DNA and simple substitution of using three nucleic acids for hybridization as opposed to two nucleic acids and both substitutions merely yield predictable results, i.e., the L-DNA gives nuclease resistance, and the three nucleic acids also allow for hybridization like the two nucleic acids while giving the advantage of allowing a greater variety of complexes to be formed, i.e., different moieties could be linked to the third nucleic acid that could not be linked to the antibody-nucleic acid conjugate.  Notably, the prior art of Cantor et al and Virtanen et al both recognized that many different complex structures could be formed using DNA as scaffolds, so one of skill in the art would recognize that the structures of Baez et al and Heyduk could be formed in the absence of the targets for administration to subjects.
Then with respect to rationale (iii), it is noted that using L-DNA is merely using its nuclease resistance in improve bispecific antibodies formed using nucleic acids in the same way, while having a third L-DNA allows for greater flexibility in construct formation in the same way as taught by the prior art.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


13.	Claims 14 and 18-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaudri et al (FEBS Letters 450:23-26, 1999, IDS), Baez et al (US 2002/0051986 A1, IDS), Heyduk, Tomasz (US 2008/0044834 A1, IDS), Cantor et al (WO 95/05399 A1, IDS), Virtanen et al (US 2003/0104045 A1, IDS), Hayashi et al (NASS, 49:261-262, 2005, IDS), Williams et al (PNAS, 94:11285-11290, 1997, IDS) and Jarosch et al (US 2010/0062436 A1, 2010, IDS), as applied to 14 and 18-27 above, in further view of Revets et al (US 2011/0028695, IDS) and Sliwkowski, Mark (US 2009/0087432, IDS).
The previous combination teach and suggest that which is set forth in the above 103(a) rejection.
Revets et al teach that bispecific antibodies can be made that bind to two non-overlapping epitopes on the same target which allow simultaneous binding(see Example 13). 
Sliwkowski et al teach that the 4d5 antibody binds Her2 and inhibits the growth of cancer cells expressing Her2 and that the 2C4 antibody binds Her2 and blocks ligand activation and that the antibodies bind different epitopes (see pages 2 and page 23).
In this case, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make complexes as set forth above that bind to non-overlapping epitopes on Her2 and comprise the 4d5 Fab’ antibody and the 2C4 Fab’ antibody.  Here one of skill in the art would recognize that such a bispecific antibody would have the advantage of inhibiting Her2 at two epitopes to more effectively target and treat the cancer.  Furthermore, the 60-100 length is prima facie obvious in view of the lengths of DNA in Baez et al which includes nucleotides of this length and that the optimal length can be easily determined empirically (see sequence listing and pages 8 and 11).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.




Conclusion
14.	No claims are allowed. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
July 15, 2022